******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       KETTLE BROOK REALTY, LLC v. TOWN
               OF EAST WINDSOR
                   (SC 19555)
    Rogers, C. J., and Palmer, Eveleigh, Robinson and Mullins, Js.*
    Argued October 18, 2016—officially released January 24, 2017

  Daniel J. Klau, with whom, on the brief, was Jona-
than M. Starble, for the appellant (plaintiff).
  Richard C. Robinson, with whom were Laura A.
Cardillo and, on the brief, Joshua A. Hawks-Ladds, for
the appellee (defendant).
                         Opinion

   ROGERS, C. J. This case raises the issue of whether
a municipal tax appeal brought pursuant to General
Statutes § 12-117a1 is commenced, for purposes of meet-
ing the limitation period prescribed by that statute, by
the filing of the tax appeal with the Superior Court or,
rather, upon the service of the appeal on the municipal
taxing authority. The plaintiff, Kettle Brook Realty, LLC,
appeals from the judgment of the Appellate Court
affirming the trial court’s dismissal of its tax appeal
due to untimeliness.2 Kettle Brook Realty, LLC v. East
Windsor, 158 Conn. App. 576, 579, 119 A.3d 1276 (2015).
The plaintiff claims that, under the plain language of
§ 12-117a, its appeal was timely commenced upon the
filing of its appeal documents in the Superior Court,
even though the appeal was not served on the defen-
dant, the town of East Windsor (town), until a date
beyond the expiration of the two month appeal period.
We disagree and, accordingly, affirm the judgment of
the Appellate Court.
  The following procedural history is relevant. The
plaintiff owns real property in the town. After the prop-
erty was assessed for purposes of the October 1, 2012
grand list, the plaintiff appealed to the Board of Assess-
ment Appeals of the Town of East Windsor (board) to
request a reduction in the property’s assessed value.
On April 29, 2013, the board denied that request and,
on May 1, 2013, the town’s assessor mailed notice of
the board’s decision to the plaintiff.
   On June 28, 2013, the plaintiff filed a complaint in
the Superior Court, alleging that the property had been
overvalued. The complaint was accompanied by a cita-
tion and recognizance and bore a return date of July 23,
2013. On July 10, 2013, a marshal served the complaint,
citation and recognizance on the town. On July 17, 2013,
the marshal filed the return of service with the court.
On August 14, 2013, the town filed a motion to dismiss
the appeal, arguing that the trial court lacked subject
matter jurisdiction because the plaintiff did not serve
the appeal papers on the town within the two month
period allotted by § 12-117a. After a hearing, the court
granted the town’s motion and dismissed the appeal.
   The plaintiff thereafter appealed from the dismissal
of its appeal to the Appellate Court. The Appellate Court
agreed with the trial court that the appeal was untimely
pursuant to § 12-117a because the plaintiff did not serve
the town within two months of the date that the board
had mailed notice of its decision denying a change to
the assessment of the plaintiff’s property. Id. In support
of its decision, the Appellate Court relied on its reason-
ing in the companion case of Chestnut Point Realty,
LLC v. East Windsor, 158 Conn. App. 565, 119 A.3d
1229, cert. granted, 319 Conn. 928, 125 A.3d 203 (2015),
which was decided the same day. In Chestnut Point
Realty, LLC, the Appellate Court, in affirming the trial
court’s dismissal of the plaintiff real estate company’s
tax appeal, relied on the plain language of § 12-117a,
case law governing the commencement of a civil action,
public policy considerations and a number of consistent
trial court decisions to which, the Appellate Court rea-
soned, the legislature presumably had acquiesced. Id.,
569–74. The appeal in the present case, as well as the
appeal by the plaintiff in Chestnut Point Realty,
LLC, followed.
   The procedural history of this case, and the argu-
ments presented on appeal, are identical to those in
the companion case of Chestnut Point Realty, LLC v.
East Windsor, 324 Conn. 528,      A.3d    (2017), which
we also decide today. For the reasons explained in that
opinion, we conclude that the Appellate Court properly
affirmed the trial court’s judgment dismissing the plain-
tiff’s tax appeal as untimely.
   The judgment is affirmed.
   In this opinion the other justices concurred.
  * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh and
Robinson, and Judge Mullins. Although Justice Robinson was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of the oral argument prior to partici-
pating in this decision.
  1
    General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of the board of tax review or the
board of assessment appeals, as the case may be, in any town or city may,
within two months from the date of the mailing of notice of such action,
make application, in the nature of an appeal therefrom . . . to the superior
court for the judicial district in which such town or city is situated, which
shall be accompanied by a citation to such town or city to appear before
said court. Such citation shall be signed by the same authority and such
appeal shall be returnable at the same time and served and returned in the
same manner as is required in case of a summons in a civil action. . . .’’
  2
    We granted the plaintiff’s petition for certification to appeal, limited to
the following question: ‘‘Did the Appellate Court properly conclude that the
plaintiff’s property tax appeal was not timely commenced under . . . § 12-
117a?’’ Kettle Brook Realty, LLC v. East Windsor, 319 Conn. 928, 125 A.3d
202 (2015).